Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application has been amended as follows: 
IN THE CLAIMS:
Non-elected Claims 11, and 22 have been canceled

REASONS FOR ALLOWANCE

The following is an Examiner's statement of reasons for allowance: Claims 1-10, 12-21 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including wherein the first plurality of one-bit inputs are coupled to a first plurality of one-bit outputs of neural cells of a layer that precedes the certain layer; wherein the adder and leaky integration unit is configured to calculate a leaky integral of a weighted sum of a number of one-bit pulses that were received, during a time window, by the first plurality of one-bit inputs; and wherein the activation function circuit is configured to apply an activation function on the leaky integral to provide a one-bit output of the certain neural cell, as specified in claims 1, 12.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 8-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/DAVID R VINCENT/Primary Examiner, Art Unit 2123